United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3782
                                      ___________

McBud of Missouri, Inc.,             *
                                     *
                 Appellant,          * Appeal from the United States
                                     * District Court for the Eastern
     v.                              * District of Missouri.
                                     *
Siemens Energy & Automation, Inc.,   *      [UNPUBLISHED]
                                     *
                 Appellee.           *
                                ___________

                               Submitted: April 14, 2000

                                    Filed: April 19, 2000
                                     ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       McBud of Missouri, Inc. (McBud) appeals the district court's adverse grant of
summary judgment in McBud's diversity lawsuit. Because this is a diversity action, we
review de novo questions of state law. After de novo review of the case in the context
of McBud's contentions, we are satisfied the district court correctly interpreted the state
statutory provisions at issue and the grant of judgment was proper for the reasons stated
by the district court. We also conclude that a comprehensive opinion in this diversity
case would lack precedential value. We thus affirm on the basis of the district court's
ruling without further discussion. See 8th Cir. R.47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-